g,Bl
           ltn tbt@niteb                  $.!,|$,Ab*,,,r              @rsimg

                                       No. l5-1201C
                                 (Filed: November 3, 2015)                        FILED
                                 NOT FOR PUBLICATION                             Nov - 3   2015

                                                                               U.S. COURT OF
                                             )                                FEDEML CljIMS
LEON GREEN BEY,                              )
                                              )
                    Plaintiff,                ) Pro Se Complaint; Sua SPonte
                                              ) Dismissal for Want of Jurisdiction;
                                              ) Sua Sponte Dismissal for Failure to
                                              ) State a Claim; Transfer; 28 U.S.C. $
THE TINITED STATES,                           ) 163 I
                                              )
                    Defendant.                )
                                              )

Leon Green Bey, Hanisburg, Pa., pro se.

                                          ORDER

CAMPBELL-SMITH, Chief Judge

        Before the court is the complaint of pro se plaintiff Leon Green Bey filed
                                                                                    october
                                                                                   and
 14,2015. Compl., ECF No. Lr Piaintiff claims he is a "Moorish Ambassador"
raises various ciaims against Chief Judge Christopher C. Conner of
                                                                      the United States
District Court of the Middle District of Pennsylvania (Judge Conner)' Sgg rd' at
                                                                                    1' Judge
conner presides over a pending criminal matter in which plaintiff is a named
                                                                                 defendant.
                                                                                        (M'D'
Ge"r.      1-2, ECF No. l-t; United States v' Leon Green Be]' (Bey), No' 13-cr-210
 pnzotl). on october ,r,2gl4,Iuaee conner dismissed plaintiff s motionsto dismiss
the indictment and discharge his couniel, finding meritless plaintiff s claims
                                                                                that the



                                                                                       Leon
'      The complaint was captioned by plaintiff as follows: "(consul/Ambassador)
                                                                        (p-ro. se) v'
Green Bey of the Living Moorish Nation of North Gate (North America)
ffit.,       (Judge Christopher Conner)." Compl. 1, ECF No. 1. The official caption
                                                                       Court in
of the case (appearing abou") *ar supplied by the Office of the Clerk of
                                                                         Federal Claims
conformance *ith Rule 10(a) of the Rules of the United States Court of
                                                                          parties . . . with
(RCFC), which states that "[t]he title of the complaintrnust name all the
the United States designated as the party defendant'" RCFC 10(a)'
district court was "without jurisdiction over his person because he is a free Moorish
American National." Ex. 2 (Bey, No. l3-cr-210 (M.D. Pa. Oc.t23,2014))'

        Plaintiff charges Judge Conner with theft of plaintiff s "Moorish identity" and
violations of various treaties and "Amendment[s] l, 4, and 8 of the U.S. Constitution."
Id. at l-2. Plaintiff also raises a breach of contract claim against Judge Conner. Id. at I.
Plaintiff seeks $750,000 in damages and requests that Judge conner retum plaintiff s
Moorish identity "to the Moorish nation of North Gate." Id. at 2.

       For the following reasons, the court DISMISSES plaintiff s complaint'

I.     Legal Standards

        The Tucker Act provides for this court's jurisdiction over "any claim against the
United States founded either upon the Constitution, or any Act of Congress or any
regulation of an executive department, or upon any express or implied contract with the
Uiited States, or for liquidated or unliquidated damages in cases not sounding in tort."
28 U.S.C. g t49t(aXli(2012) (emphasis added). A plaintiff must "identi$ a substantive
right for money damages against the United States separate from the Tucker Act itself '
fo'r the court to exerciie jurisdiction over a claim. Todd v. United States' 386 F3d
                                                                                     1091,
 1094 (Fed. Cir. 2004). ihe substantive source of law allegedly violated must "fairly
                                                                                        be
interpreted as mandating compensation by the Federal Govemment.' United States
                                                                                      v.
Navajo Nation, 556 U.S 287,290 (2009) (quoting united states v. Testan,424 U.5.392'
400 (1e76)).

        complaints filed by pro se plaintiffs are held to "less stringent standards than
                                                                                 (1,972); see
formal pleadings drafted by lu*y..r." Haines v. Kemer, 404 U.S. 519, 520
                                                                         (stating that
Vaizbuid v. United States, 384 F.3d 1278, 1285 n.8 (Fed. Cir. 2004)
pr"uaing, a.uted by pro se parties "should . . . not be held to the same standard as
                                                             However, the fact that a plaintiff
ipi""aitigr drafted byl parties represented by counsel").
  acted pio se in tne Aiafting of his complaint may explain its ambiguities, but it does
                                                                                           not
.*"ur.f, fuilures." Henke v. United States, 60 F'3d 795,799 (Fed' Cir' 1995)'                 of
Moreover, pro ,. pluintiffr t*rtt.till meet jurisdictional requirements. Kelley v. Dep't
Labor, 812 F.2d li78, 1380 (Fed. Cir. 1987) ("tAl court may not similarly take a liberal
uie* or 1a1 lurisdictional requirement and set a different rule for p!Q5g litigants only.").
 IL     Discussion

        For the reasons set forth below, plaintiff s complaint must be dismissed for
                                                                                      lack   of
 subject matter jurisdiction pursuant to RCFC 12(hX3)_and for failure to state claim
 pursuant to 12ibx6). The court also finds that a transfer of plaintiffs case to another
 federal court is not aPProPriate.
       A.     The Court Does Not Have Jurisdiction Over Most of Plaintiff s Claims

       "subject-matter jurisdiction may be challenged at any time by the parties or by the
court sua sponte." Folden v. United States, 379 F.3d 1344, 1354 (Fed. Cir. 2004); see
also Metabolite Labs. Inc. v. Lab. Corp. of Am. Holdings, 370 F'3d 1354, 1369 (Fed. Cir'
2004) ("Subject matter jurisdiction is an inquiry that this court must raise sua sponte,
even where, as here, neither party has raised this issue"'). "In deciding whether there is
subject-matter jurisdiction, "the allegations stated in the complaint are taken as true and
jurisdictionisdecidedonthefaceofthepleadings."'Folden,379F.3dat1354(quoting
 Shearinv. United States,992F.2d 1195, 1195-96 (Fed. Cir. 1993)). If the court
 determines that it does not have subject matter jurisdiction, it must dismiss the claim.
 Rules of the United States Court of Federal Claims (RCFC) l2(h)(3).

         This court may only hear claims properly brought against the United States. 28
U.S.C. $ lagl(aXl); see United States v. Sherwood, 312 U'S' 584, 588 (1941) (stating
that the jurisdiction of the Court ofFederal claims "is confined to the rendition ofmoney
judgments in suits brought for that reliefagainst the United States, and ifthe relief sought
is against others than the United States[,] the suit as to them must be ignored as beyond
 the jurisdiction of the court" (internal citation omitted)). Accordingly, this court does not
 have jurisdiction to hear plaintiff s claims against Judge Conner'

         To the extent that plaintiff s claims can be construed as claims against the United
States, the court also lacki jurisdiction over most of these claims. Plaintiff s claim
                                                                                           that
                                                                               jurisdiction  over
defendant stole his "Moorish identity" sounds in tort, and the court lacks
claims that sound in tort. 28 U.S.C. $ 1a91(aXl); see Aldridge v. United States,        67 Fed'
cl. 113, 120 (2005) (,.Identity theft is . . . a tort."). with respect to plaintiff s,claim that
defendant violated various treaties, "Ie]xcept as otherwise provided by Act ofCongress,"
the Court of Federal Claims lacks jurisdiction over any claim "against the United States
growing out ofor dependent upon any treaty entered into with foreign nations." 28
L.S.C. S 15012. And with respect to plaintiff s claim that defendant violated the First,
Fourth, and Eighth Amendments, this court lacks jurisdiction to consider claims under
these Amendments because they do not mandate the payment of money. See Trafny
                                                                                              v.
United states, 503 F.3d 1339, 1340 (Fed. Cir. 2007) ("The court ofFederal claims does
      tt"*:*i.aiction over claims arising under the Eighth Amendment, as the Eighth
""t
Amendment is not a money-mandating provision." (internal quotation marks omitted));
Brown v. United States, 105 F.3d 621,623 (Fed. cir. 1997) (holding that the court of
Fediial Claims lacks jurisdiction over Fourth Amendment claims because they are not
 money-mandating); united States v. connolly,T16F.2d 882, 886-87 (Fed. cir. 1983),
 (.,tTlhe first amendment, standing alone, cannot be so interpreted to command the
 payment of money.").

      For the foregoing reasons, most of plaintiff s claim must be dismissed pursuant to
 RCFC 12(hX3) for lack of subject matter jurisdiction.
       B.     Plaintiff   s Has Failed   to State a Claim Upon Which Relief Can Be Granted

        Rule 12(bX6) requires that the complaint must state a claim upon which relief can
be granted. RCFC l2(bx6). Dismissal under Rule l2(b)(6) is "appropriate when the
facts asserted by the plaintiff do not entitle him to a legal remedy." Boyle v. United
States, 200 F.3d 1369, 1372 (Fed. Cir. 2000). When considering dismissing a complaint
under Rule l2(bx6), the court "must accept all well-pleaded factual allegations as true
and draw all reasonable inferences in [plaintiffls] favor." Id. A court "may dismiss sua
sponte under Rule 12(b)(6), provided that the pleadings sufficiently evince a basis for that
action." Anaheim Gardens v. United States,444F.3d 1309, l3l5 (Fed. Cir. 2006). Sua
sponte dismissal under Rule 12(b)(6) is wananted "if it is clear that no relief could be
gianted under any set of facts that could be proved consistent with the allegations." Id.

        Here, plaintiff accuses defendant of "breach of contracts" without alleging any
facts to support this claim. compl. 1. Plaintiff does not allege facts supporting the
existence of a contract with the United States (or Judge Conner for that matter), let alone
facts supponing a breach of said contract. Because plaintiff has no basis for its breach of
contract claim, the court dismisses this claim under Rule l2(bX6).

       C.     Transfer of the Case to Another Court Is Not Appropriate

          The court now considers whether "it is in the interest ofjustice" to transfer
plaintiff s complaint to another court of the United States under 28 U.S.C. $ 1631. See
iex. peanut Farmers v. United States, 409 F.3d 1370,1374-75 (Fed. Cir. 2005) (stating
tttut tft. Court ofFederal Claims should consider whether transfer is appropriate once the
court has determined that it lacks jurisdiction). Section 163 I states in pertinent part:

       whenever a civil action is filed in a court as defined in section 610 0f this
       title . . . and that court finds that there is a want ofjurisdiction, the court shall,
       if it is in the interest ofjustice, transfer such action . . . to any other such court
       in which the action . . . could have been brought at the time it was filed or
       noticed . . . .

28 U.S.C. $ 163 1; see 28 U.S.C. $ 610 (defining courts as "courts of appeals and district
courts of the United States, the United States District Court for the District of the Canal
zone, the District court of Guam, the District court of the Virgin Islands, the United
States Court ofFederal Claims, and the Court of International Trade"). "The phrase'ifit
is in the interest ofjustice' relates to claims which are nonfrivolous and as such should be
decided on the merits." Gallowav Farms. Inc. v. united States , 834 F .2d 998, 1000 (Fed.
cir. 1987); see id. (stating that "[f]rivolous claims include 'spurious and specious
arguments", (quoting Devices for Med.. Inc.v.Boehl ,822F.2d 1062, 1068(Fed.Cir.
 l9S7). *A decision to transfer rests within the sound discretion of the transferor court,
and the court may decline to transfer the case '[i]fsuch transfer would nevertheless be
futile given the weakness of plaintiff s case on th€ merits."' Spencer v. united States, 98
Fed. Cl. 349,359 (201 1) (alteration in original) (quoting Faulkner v. United States, 43
Fed. Cl. s4, 56 (1999).

        Because the court can discern no identifiable nonfrivolous cause of action that
would potentially have merit in another court, transfer of plaintiff s complaint is not in
the interest of justice.

       D.     Plaintiff s Application to Proceed In Forma Pauperis

      In addition to his complaint, plaintiff filed a "Motion for Leave to File without
Prepaying Fees,,'ECF No. 3, which the court interprets as an application to proceed in
                       ,,tAls a seaman, ambassador, and, consul of the living Moorish
forma pauperis (IFP).
Nuti"" oritt. North Gate," plaintiff seeks leave to file his complaint without fees. Id.

       on November 2, 2015, plaintiff filed   a motion to  withdraw his IFP application,
and moved,.to proceed u. u r.u-un (pursuant to 28 U.S.C. t$l 1916)." ECF No. 5 at 1.2
Section 1916 piovides: "In all courts of the United States, seamen may institute and
prosecute suits and appeals in their own names and for their own benefit for wages or
                                                                                prepaying
salvage or the enforciment of laws enacted for their health or safety without
fees Jr costs or fumishing security therefor." 28 U.S.C. $ l9l6' Plaintiff    has neither
established that he is a seaman or that his suit is for "wages or salvage or the enforcement
of laws enacted for [seamen's] health or safety." Id. Accordingly, the $ 1916 exemption
from prepaying fees is inapplicable here. The court GRANTS plaintiff s motion to
withdiaw his IFp application, and DENIES his motion to proceed as a seaman pursuant
to 28 U.S.C. $ 1916.

        Nevertheless, because plaintiffhas failed to state a claim upon which reliefcan be
granted and because the court otherwise lacks jurisdiction over plaintiff s claims, see
s-upra Parts II.A-B, the fee need not be paid for the purpose of filing the
                                                                            instant
complaint.

 IIL    Conclusion

      For the foregoing reasons, the clerk of court is directed to DISMISS plaintiff             s

 comolaint. The clerk of court will enter judgment for defendant. No costs.



 2     Plaintiff also requests that the court grant defendant an extension of time to
 respond to plaintiff s motion. ECF No. 5 at l-2. Because the court resolves
                                                                                 plaintiff   s

 molion sua sponte, the court DENIES this request as MOOT'
IT IS SO ORDERED.



                    _f,+